office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 jkristall postu-107941-16 uilc date september to meso hammoud senior counsel large business international from lewis k brickates chief branch income_tax accounting third party communication none date of communication not applicable subject imposition of the accumulated_earnings_tax this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer state date shareholder city officer year partnership partnership partnership partnership partnership partnership partnership partnership founder -------------------------------------------------- -------------- ------------------- ------------------- ------------------------- ------------------------------- ------- -------------------------------- ----------------------------------------- ---------------------------------------------------- --------------------------------------------------------------------------- ------------- --------------------------------------------------------------------------- -------------------------------------------------------------- -------------------------------------------------------------------- ------------------------------------------------------ ----------------------- postu-107941-16 city --------------------------------- year ------- year ------- year ------- year ------- position ---------------------------------------- department ------------------------------------------------------ salary ------------ salary ------------ salary -------------- dividend -------------- dividend ---------------- dividend ---------------- interest ---------------- interest ---------------- interest ---------------- cg ---------------- cg -------------- cg ---------------- gain ---------------- gain ------------------ gain ---------------- other ---------------- other ---------------- other ------------------ total ------------------ total ------------------ total ------------------ amount ------------ amount ------------ re ---------------- re ---------------- re ------------------ re ------------------ tax_liability ---------------- tax_liability ---------------- tax_liability ------------------ ---------------- amount ---------------- amount ------------------ amount state --------------- ------------- country ------ rate rate --------- postu-107941-16 summary this memorandum responds to your request for help in determining whether a taxpayer may avoid the accumulated_earnings_tax solely because it lacks liquidity from which to pay dividends to its shareholders for the reasons we discuss below we conclude that irrespective of taxpayer’s lack of liquidity from which to make distributions to its sole shareholder taxpayer nevertheless may be subject_to the accumulated_earnings_tax please contact jason kristall at if you would like further assistance or have any questions about this memorandum or our conclusion facts taxpayer was incorporated in state on date by shareholder shareholder is a u s citizen who resided and worked in city during the years at issue year year and year shareholder served as taxpayer’s director and officer served as its president on date shareholder transferred to taxpayer his entire_interest in several partnerships according to the statement attached to his year federal_income_tax return as required by sec_1_351-3 of the income_tax regulations shareholder transferred to taxpayer his interests in the following limited_partnerships and limited_liability companies that were treated as partnerships for federal_income_tax purposes partnership partnership partnership partnership partnership partnership partnership partnership partnership served as the manager for all of the entities contributed to taxpayer partnership itself was managed by a board consisting of six members including taxpayer each member of the board was a director with power to vote on partnership matters with certain exceptions any_action taken by the board required approval by a majority of the board each director on the board was entitled to one vote except for founder who was entitled to two votes founder was the founder and majority owner of partnership each of the partnership agreements contained a provision allowing the partnership to make distributions to its partners sufficient to pay the respective partner’s federal and although partnership was the general_partner of partnership and partnership was the general_partner of partnership partnership was essentially the manager of all the entities since it served as the managing member of these general partners postu-107941-16 state tax_liability but the remainder of the respective partner’s distributive_share of the partnership income was retained in the partnership accordingly taxpayer reported its share of distributive partnership income but only received distributions sufficient to pay its tax_liability partnership is an sec registered investment adviser to hedge funds and institutional accounts and is located in city shareholder joined partnership as a partner in year and in year was position in that capacity shareholder was responsible for overseeing the firm’s department during year year and year shareholder received wages from partnership of salary salary and salary respectively virtually all of the income reported by the various partnerships owned by taxpayer consists of fund management fees and offshore incentive fees reported as other income on the respective partnership tax_return less any deductions all of the income and essentially all of the expenses reported by taxpayer were flow-through items from the various partnerships as determined by exam the flow-through income consisted of dividends interest capital_gain form_4797 gain and other income the other income as reported on taxpayer’s tax returns consisted of schedule k-1s’ ordinary_income line and schedule k-1s’ other income line less any interest_income dividend income capital and ordinary gains that were included in the schedule k-1s’ other income and netted with any net sec_988 gains or losses net swap expense trade_or_business interest_expense and other trade_or_business_expenses flowing through from the various related partnership tax returns the income as reported on taxpayer’s income_tax returns for the year year and year tax years is as follows item dividends interest capital_gain form_4797 gain other income total income year dividend interest cg gain other total year dividend interest cg gain other total year dividend interest cg gain other total since its inception and during the years at issue taxpayer conducted no business activity other than holding and maintaining the various partnership interests contributed to it by shareholder taxpayer had no employees and paid no wages or expenses other than a minimal amount of approximately amount for accounting and other fees additionally taxpayer neither declared any dividends nor did it otherwise make any distributions to its sole shareholder shareholder furthermore while nothing has been provided to show taxpayer made any loans or advances to shareholder or paid anything on his behalf taxpayer did report a receivable of amount due from him for all three years at issue postu-107941-16 taxpayer reported retained earnings for the tax years ended december year year and year of re re and re respectively it also reported total federal tax_liability of tax_liability tax_liability and tax_liability respectively for the tax years ended december year year and year distribution of taxpayer’s earnings_and_profits for the three years at issue would have resulted in additional tax to shareholder of amount amount and amount respectively for year year and year no valid business_purpose seems to exist for shareholder’s incorporation of taxpayer according to taxpayer’s representative shareholder contributed his partnership interests to taxpayer to avoid potential taxation by various tax jurisdictions such as state where partnership is located and country where shareholder resides taxpayer has not otherwise provided any information to show a reason for the accumulation of retained earnings and a review of its board_of director minutes for all three years at issue did not contain or provide any plans or information relating to the reasons for the accumulation law sec_531 imposes a tax on the accumulated_taxable_income of each corporation described in sec_532 under sec_532 the tax is imposed on every corporation other than those described in sec_532 formed_or_availed_of for the purpose of avoiding the income_tax with respect to its shareholders or the shareholders of any other corporation by permitting earnings_and_profits to accumulate instead of being divided or distributed avoidance of tax need not be the sole dominant controlling or impelling motive it is sufficient if it is one of the motives for the accumulation 535_f2d_1225 ct_cl citing u s v donruss co 393_us_297 see also turner v commissioner tcmemo_1965_101 the intent to avoid taxes need only be one purpose for the accumulation it need not be the only or primary purpose sec_533 provides that for purposes of sec_532 the fact that the earnings_and_profits of a corporation are permitted to accumulate beyond the reasonable needs of the taxpayer’s reported retained earnings for the tax_year ended december year its year of inception were re1 tax is based on an individual income_tax rate married filing joint of rate for year and rate for year and year though beyond the scope of this advice had distribution of taxpayer’s earnings_and_profits for the three years at issue given rise to qualified_dividend_income as defined in sec_1 of the internal_revenue_code the resultant additional tax that would have been owed by shareholder would have been calculated at capital_gains rates instead postu-107941-16 business shall be determinative of the purpose to avoid the income_tax with respect to shareholders unless the corporation by a preponderance_of_the_evidence shall prove to the contrary although the term earnings_and_profits is not statutorily defined it is generally described in judicial and administrative rulings as referring to the excess of the net amount of assets of a corporation over the capital contributions of its shareholders earnings_and_profits is an economic concept that is generally based on principles of taxable_income with certain adjustments there are no adjustments relating to a partner’s distributive_share of a partnership’s income sec_534 places on the internal_revenue_service the service the burden of proving that all or any part of the taxpayer’s earnings and profit has been permitted to accumulate beyond the reasonable_needs_of_the_business prior to the issuance of a statutory_notice_of_deficiency the service must notify the taxpayer of this position and give the taxpayer an opportunity to specify the grounds on which it intends to rely to establish that all or part of the alleged unreasonable accumulation of earnings_and_profits was reasonable for the needs of its business sec_1_537-2 lists some reasons which are acceptable for accumulating earnings_and_profits they include debt retirement business expansion and plant replacement acquisition of another business by purchase of stock or assets working_capital investments or loans to suppliers or customers necessary to maintain the corporation’s business and reasonably anticipated product_liability losses this regulation also sets forth some grounds which do not justify the accumulation of earnings_and_profits these include loans to shareholders and expenditures_for their personal benefit loans to others which have no reasonable connection to the business loans to a related corporation investments that are not related to the business and any accumulations to provide for unrealistic hazards under sec_533 if a corporation is a mere holding_or_investment_company that fact shall be prima facie evidence of the purpose to avoid income_tax with respect to the corporation’s shareholders sec_1_533-1 defines a holding_company within the meaning of sec_533 as a corporation having practically no activities except holding property and collecting the income therefrom or investing therein if the activities further include or consist substantially of buying and selling stocks securities real_estate or other investment_property whether upon an outright or marginal basis so that the income is derived not only from the investment_yield but also from profits upon market fluctuations the corporation shall be considered an investment_company within the meaning of sec_533 it is our understanding that the notification required by sec_534 was given and taxpayer did not submit a statement as required by sec_534 postu-107941-16 analysis taxpayer has no activity other than holding and maintaining the various partnership interests transferred to it by shareholder furthermore none of the partnerships in which it owns an interest controlling or otherwise appears to perform any activity other than investment activity accordingly taxpayer is a mere holding_or_investment_company and there is at least prima facie evidence that the taxpayer was formed to avoid tax as provided by sec_533 and sec_1_533-1 taxpayer argues that it is not liable for the accumulated_earnings_tax because it does not have control_over distributions from the partnerships in which it invests that is because taxpayer’s taxable_income is derived solely from partnerships from which taxpayer cannot control distributions taxpayer does not have liquid capital from which to distribute earnings to its shareholders and therefore should not be subject_to the accumulated_earnings_tax taxpayer seems to suggest that accumulated surplus must be represented by cash that is available for distribution however the internal_revenue_code computes the accumulated_earnings_tax based on accumulated_taxable_income and at least with respect to a mere holding_company for which reasonable needs of a business are not relevant it is not concerned with the liquid_assets of the corporation sec_535 uses taxable_income as a starting point for defining accumulated_taxable_income and none of the adjustments to taxable_income provided in sec_535 include the undistributed_income of partnerships moreover the consent_dividend procedures provided by sec_565 would have allowed taxpayer and shareholder to avoid the accumulated_earnings_tax irrespective of any lack of liquidity the service has considered a similar case previously in tam the service explicitly rejected the argument that a lack of liquidity excuses a taxpayer from the accumulated_earnings_tax that taxpayer’s controlling shareholder controlled both the taxpayer and the partnership in question even still the taxpayer had argued that it should not be liable for the accumulated_earnings_tax because it had only nominal amounts of cash and no property suitable for distribution as dividends to its shareholders in the tam the service pointed to consent dividends under sec_565 and the legislative_history as manifesting congress’ intent to provide corporations treatment as if they made distributions even though they may lack the ability to actually do so because consent dividends could have been used by that taxpayer and its shareholders the taxpayer’s distributive_share of partnership income was taken into account in determining whether the accumulated_earnings_tax should be imposed importantly the tam’s rationale did not depend or rely on the controlling shareholder’s control of the partnership that retained all of the earnings postu-107941-16 the consent_dividend procedures provided by sec_565 were enacted to address situations where a corporation that accumulated earnings beyond its reasonable needs may lack the ability to pay dividends because of a lack of liquidity or for other reasons in pertinent part sec_565 provides that if any person owns consent_stock meaning common_stock or participating preferred_stock as defined in sec_565 and sec_1 a in a corporation on the last day of the taxable_year of such corporation and such person agrees in a consent filed with the return of such corporation in accordance with regulations prescribed by the secretary to treat as a dividend the amount specified in such consent the amount so specified shall constitute a consent_dividend in explaining the effect of consent sec_565 provides that the amount of the dividend shall be considered as distributed in money by the corporation to the shareholder on the last day of the taxable_year of the corporation and as contributed to the capital of the corporation by the shareholder on such day congress intended to treat corporations declaring consent dividends as if they made distributions even though they may lack the ability to actually do so because taxpayer permitted its earnings_and_profits to accumulate and because consent dividends could have been used by taxpayer and shareholder taxpayer’s sole and controlling shareholder to divide or distribute those earnings_and_profits taxpayer remains subject_to the accumulated_earnings_tax in spite of its lack of liquidity and lack of control_over the partnerships in which it invests conclusion there is prima facie evidence that taxpayer was formed to avoid income_tax with respect to its shareholder taxpayer remains subject_to the accumulated_earnings_tax irrespective of its lack of liquidity and lack of control_over the partnerships in which it invests case development hazards and other considerations postu-107941-16 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views
